J-A23007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOSEPH LOOMIS AND JANAN                    :   IN THE SUPERIOR COURT OF
    LOOMIS, INDIVIDUALLY AND AS                :        PENNSYLVANIA
    ADMINISTRATORS OF THE ESTATE               :
    OF LEAH LOOMIS, DECEASED                   :
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :   No. 367 MDA 2021
                                               :
                                               :
    MIA BOMBA, GINA BOMBA, WILLIAM             :
    FARBER, JR.                                :

               Appeal from the Judgment Entered March 15, 2021
      In the Court of Common Pleas of Lackawanna County Civil Division at
                              No(s): 2018-00930


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                      FILED: DECEMBER 1, 2021

        Plaintiffs/Appellants Joseph and Janan Loomis, individually and on

behalf of the estate of Leah Loomis (the Loomises), appeal from the judgment

entered in favor of Defendants/Appellees Mia Bomba, Gina Bomba, and

William Farber, Jr. (collectively Appellees), following a jury trial. Upon review,

we affirm.

        The trial court detailed the underlying facts as follows:

        This action arose from a tragic boating incident that occurred at
        Newton Lake on September 26, 2017, when defendant, Mia
        Bomba (“Mia”), was operating a motorboat that was co-owned by
        her mother Gina Bomba, (“Gina”), and William Farber, Jr.
        (“Farber”). ... In August 2017, Gina and Farber purchased the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23007-21


     subject motorboat ... and prior to the boating accident on
     September 26, 2017, Mia operated the motorboat on more than
     20 occasions.

           On the afternoon of September 26, 2017, Mia requested her
     mother’s permission to use the motorboat with her friend and
     classmate, Leah Loomis (“Leah”), and Gina granted her consent
     provided that Leah first secured the permission of “[Leah’s]
     mother or father.” Mia contacted another friend, Alexis Igneri
     (“Igneri”), who joined Mia and Leah at Newton Lake for the boat
     ride. The motorboat was equipped with a passenger seat to the
     right of the operator, a transom bench seat situated directly
     behind the operator, and front seats with grab rails positioned in
     the front (bow) section which faced towards the operator. When
     the motorboat departed from its dock on September 26, 2017,
     Mia was driving, Igneri was positioned behind her on the transom
     bench seat, and Leah was seated in the front seat while facing
     Mia.

            Mia and her passengers intended to drive one lap around
     the lake in a counterclockwise direction, as required by Newton
     Lake rules, dock the boat in the center of the lake, and swim in
     that area. At the time, Newton Lake did not have nor enforce a
     speed limit for the operation of motorboats. A Newton Lake
     resident, William Dunstone, observed Mia and her passengers
     drive by at a “cruising speed” of 20 to 25 miles per hour that was
     “just fast enough to get the boat on plane.” Jeff Williams, who
     was pulling his motorboat into its dock as Mia and her passengers
     passed behind him, estimated their speed to be 35 to 40 miles per
     hour.

             As Mia’s motorboat was completing its first turn and starting
     to straighten while it continued its lap around the lake, Leah
     “suddenly” positioned herself on her knees on the front seat
     cushion, faced away from Mia and towards the bow and lake, and
     was “striking a pose” on her knees and with outstretched arms “as
     if flying on the bow of the boat.” As the boat simultaneously
     approached a wave or wake, which Mia believed had been caused
     by the travel of the motorboat before its turn, Mia reduced the
     speed of the boat while it “started to bounce,” and once the
     motorboat hit the wave or wake, Leah fell over the front of the
     boat and into the water “more towards the right side.” Mia
     instinctively turned the boat to the left to avoid Leah, but heard
     the boat make contact with Leah.

                                     -2-
J-A23007-21



             Mia immediately stopped the boat, jumped in the lake to
       search for Leah, and told Igneri to call 911. Since Mia could not
       find Leah and Igneri appeared to be in shock and unable to
       communicate with the 911 operator, Mia climbed back into the
       boat to speak to the operator on Igneri’s cellphone while Mia also
       attempted to contact her mother, Gina, on her own cellphone. Mr.
       Dunstone heard someone scream “help” and observed two young
       women “waving their hands and yelling for help,” so he and his
       father boarded their boat and drove to their location. Mr. Williams
       likewise heard their screams, and backed his boat out of its dock,
       “drove around to the other side” of the lake, and arrived to find
       Mia and Igneri who “were pretty hysterical.”

                                          ***

       Upon arriving at Mia’s boat, Mr. Dunstone threw an anchor and
       lifejacket into the water to designate the spot where Leah was last
       seen[.] . . . Emergency personnel promptly arrived via a pontoon
       boat, and advised Mr. Dunstone to drive Mia and Igneri to the
       shoreline in Mia’s boat. Leah was not found by nightfall, but her
       deceased body was discovered and recovered the following day.

Trial Court Opinion, 3/12/21, at 2-6 (record citations and footnotes omitted).

       On July 24, 2018, the Loomises filed a complaint against Appellees

alleging negligence under the Wrongful Death and Survival Act, 42 Pa.C.S.A.

§§ 8301-8302. A trial was held in October 2020, after which the jury found

in favor of Appellees.      On October 19, 2020, the Loomises filed post-trial

motions, which the trial court denied on March 12, 2021. This timely appeal

followed.1

____________________________________________


1 The Loomises and trial court have complied with Pa.R.A.P. 1925. As the trial
court noted, the Loomises raised four issues in their post-trial motion, but
“their statement identifies 15 alleged errors that they intend to assert on
appeal.” Supplemental Order Pursuant to Pa.R.A.P. 1925(a), 5/10/21, at 1
(Footnote Continued Next Page)


                                           -3-
J-A23007-21


       In their brief, the Loomises present two questions for our review:

       1. Whether the Trial Court erred in failing to instruct the jury on
       the applicable sections of the Pennsylvania Boating Handbook[?]

       2. Whether the Trial Court erred in concluding that Trooper Ives’
       testimony regarding [the] hearsay statement of Alexis Igneri was
       admissible under the course of conduct exception[?]

Loomis Brief at 4.

       In their first issue, the Loomises contend the trial court erred in failing

to instruct the jury on the authoritative nature of the Pennsylvania Boating

Handbook.2 The Loomises claim they were prejudiced by the court’s denial of

their request to read excerpts from the Handbook to the jury, in conjunction

with Pennsylvania Standard Civil Jury Instruction 13.110, which states:

       [A] [An] [insert regulation or standard] in effect at the
       time the accident occurred provided:

       [quote relevant regulatory provisions]

       [Name of plaintiff] claims that [name of defendant] violated this
       [regulation] [standard]. If you find that [name of defendant]
       violated the [regulation] [standard], then [name of defendant]’s
       violation of this [regulation] [standard] is evidence you must
       consider, along with all other evidence, in deciding whether [name
       of defendant] was negligent.

Pa. SSJI (Civ) 13.110. See Loomis Brief at 25-26.


____________________________________________


(citations omitted). The court concluded—and we agree—that to the extent
the Loomises assert issues that were not properly preserved, those issues are
waived on appeal. Id. at 2 (citations omitted).

2The Pennsylvania Boating Handbook is published by the Pennsylvania Fish
and Boating Commission and serves as the text for the Commission’s eight-
hour boating course. Pennsylvania Boating Handbook, 3/17, at 2.

                                           -4-
J-A23007-21



        We are not persuaded by the Loomises’ argument. It is well-settled

that,

        We review the trial court’s jury instructions for an abuse of
        discretion or legal error controlling the outcome of the case. A
        jury charge will be found to be adequate unless, when read in its
        entirety, the charge confused the jury, misled the jury, or
        contained an omission tantamount to fundamental error. “[I]t
        must appear that the erroneous instruction may have affected the
        jury’s verdict.” Consequently, the trial court has great discretion
        in forming jury instructions.

Meyer v. Union R. Co., 865 A.2d 857, 862 (Pa. Super. 2004) (citations

omitted). Trial courts are not required to use the language of requested jury

charges, but may utilize different formulations so long as they “adequately

and clearly” cover their subjects. Buckley v. Exodus Transit & Storage

Corp., 744 A.2d 298, 306 (Pa. Super. 1999). The court may refuse to submit

for the jury’s consideration a point for charge that is not strictly in accordance

with the facts in evidence or the law in the case. Id.

        Here, the Loomises allege the trial court’s failure to give the requested

verbatim charges impacted the jury’s verdict. Specifically, they contend the

court erred in denying their charges quoting the Pennsylvania Boating

Handbook as follows:

        4. A standard in effect at the time the accident occurred
        provided:

        Boat operators are responsible for:

        ● the safety of all passengers in the boat
        ● the boat’s wake and any damage caused by it



                                       -5-
J-A23007-21


     ● maintaining a proper lookout and operating at a safe speed for
     conditions;
     ● using good seamanship which is the foundation of the navigation
     rules

     Plaintiffs claim that Defendant Mia Bomba violated this standard.

     If you find that Defendant Mia Bomba violated the standard, then
     Defendant Mia Bomba’s violation of this standard is evidence you
     must consider, along with all other evidence, in deciding whether
     Defendant Mia Bomba was negligent.

     Pa. SSJI (Civ) 13.110.

     Pennsylvania Boating Handbook

     5. A standard in effect at the time the accident occurred provided:

     Boating operators are responsible for the actions of all
     persons on board their boats.

     Plaintiffs claim that Defendant Mia Bomba violated this standard.
     If you find that Defendant Mia Bomba violated the standard, then
     Defendant Mia Bomba’s violation of this standard is evidence you
     must consider, along with all other evidence, in deciding whether
     Defendant Mia Bomba was negligent.

     Pa. SSJI (Civ) 13.110.

     Pennsylvania Boating Handbook 2015 and 2017 edition

     8. A standard in effect at the time the accident occurred provided:

     Boats must be operated at a rate of speed that does not
     endanger the life or property of any person

     Plaintiffs claim that Defendant Mia Bomba violated this standard.
     If you find that Defendant Mia Bomba violated the standard, then
     Defendant Mia Bomba’s violation of this standard is evidence you
     must consider, along with all other evidence, in deciding whether
     Defendant Mia Bomba was negligent.

     Pa. SSJI (Civ) 13.110.


                                    -6-
J-A23007-21


      Pennsylvania Boating Handbook 2015 and 2017 edition

      9. A standard in effect at the time the accident occurred provided:

      To ensure a safe and problem free boating experience, make a
      checklist and use it before each trip

                                     ***

      ● Conduct an onboard safety discussion with passengers:
      Everyone on board needs to know in advance what is
      expected of them and where they can find needed
      equipment. The discussion should include information on
      the location and proper use of life jackets (PFDs), fire
      extinguishers, visual distress equipment and first-aid kit. Explain
      emergency procedures; rules prohibiting discharging waste
      overboard; basic operation of the marine radio (if one is installed);
      other items such as boat operation, weather and/or water
      conditions, anchoring procedures, docking and line handling, and
      the dangers of falling overboard and being struck by the
      propeller.

      Plaintiffs claim that Defendant Mia Bomba violated this standard.
      If you find that Defendant Mia Bomba violated the standard, then
      Defendant Mia Bomba’s violation of this standard is evidence you
      must consider, along with all other evidence, in deciding whether
      Defendant Mia Bomba was negligent.

      Pa. SSJI (Civ) 13.110

      Pennsylvania Boating Handbook

See Loomis Brief at 26-29 (emphases in original).

      In response, the trial court explained its denial of the requested charges,

stating:

      Many of the boating handbook’s provisions contained in the
      Loomises’ proposed points for charge were addressed in the
      prepared instructions based upon Pa. SSJI (Civ.) §§ 13.100 and
      13.110 (5th ed.). For example, the requested instructions in Nos.
      4 and 5 concerning the operator’s responsibility for the safety and
      actions of passengers, maintaining a proper lookout, operating at

                                      -7-
J-A23007-21


        a safe speed, and using good seamanship were discussed in the
        prepared instructions based upon 30 Pa.C.S.A. § 5501(b) and 58
        Pa. Code §§ 103.4 — 103.5. Proposed point for charge No. 8
        quoting the handbook’s language regarding the proper “rate of
        speed” was covered in the distributed instructions with respect to
        58 Pa. Code. §§ 103.16, 105.3(2). Consequently, the only boating
        handbook comments that were not discussed in the drafted
        instructions were . . . the pre-departure “checklist” in No. 9. In
        that regard, it is noteworthy that no lay or expert witness ever
        mentioned the operator’s alleged duty with respect to a checklist
        as to life jackets, weather, float plan, fuel, battery, fire
        extinguishers, or boat maintenance.

            During the charge conference, the Loomises requested jury
        instructions … based on their proposed points for charge No.s. 4-
        5, 8-9. In response, it was announced that such an instruction
        would be provided based upon the Fish and Boat Commission’s
        regulations, but not on any provisions contained in the handbook
        that were not reflected in a regulation.        To that end, an
        observation was made that the Suggested Standard Civil Jury
        Instructions “Subcommittee Note references Section 286 of the
        Restatement (Second) of Torts,” [] states that such an instruction
        is warranted only with “an administrative regulation.” … The
        Loomises were advised that they were at liberty to reference any
        provision in the handbook and argue “that [it] was part of the
        standard of care,” but would not be granted “a specific instruction”
        advising the jury that it was “a government regulation standard
        of care” under Pa. SSJI (Civ.) § 13.110 (5th ed.).

Trial Court Opinion, 3/12/21, at 27-29 (citations and footnote omitted).

        Upon review, we agree that with the exception of requested charge 9

(the boating checklist), the trial court’s charges, as given, encompassed the

Loomises’ requests.        N.T., 10/9/20, at 10-12.3    In their argument, the

____________________________________________


3   Pertinently, the trial court charged the jury:

        Now, what are the duties under the law for an operator of a boat
        in Pennsylvania?    Section 5501 Sub-paragraph B of the
(Footnote Continued Next Page)


                                           -8-
J-A23007-21


Loomises do not discuss the charge as given, or explain how the court’s

decision not to use the verbatim language from the Boating Handbook was

improper. See Loomis Brief at 31-37.



____________________________________________


       Pennsylvania Fish and Boat Code states that no person shall
       operate a watercraft upon water in a negligent manner. And that
       a person operates a watercraft negligently if he or she operates
       the watercraft without due regard for the safety of other persons
       in, upon or along the water. [The Loomises] claim that Defendant
       Mia Bomba violated this law. If you find that Defendant Mia
       Bomba violated this law, then you must find her negligent. If you
       find that Defendant Mia Bomba did not violate this law, then you
       must still decide whether she was negligent because she failed to
       act as a reasonably careful person would under the circumstances
       established by the evidence in this case. The Fish and Boat
       Commission has promulgated regulations establishing rules of the
       road so-to-speak for boat operators in Pennsylvania. Section
       103.4 of those regulations states that every boat operator shall
       maintain a proper lookout by sight and hearing in order to make
       a full appraisal of the situation and of the risk of collision. Section
       103.5 provides that every boat must proceed at a safe speed so
       that it can take proper and effective action to avoid a collision and
       to be stopped within a distance appropriate for the prevailing
       circumstances and conditions. Section 103.16 states that no
       person may operate a watercraft at a speed greater than is
       reasonable and prudent under the circumstances, having regard
       for the actual and potential hazards then existing nor at a speed
       greater than will permit the operator to maneuver the boat with
       safety. Section 105.3 Subsection 2 states that an operator of a
       boat less than 20 feet in length shall not operate at a greater than
       slow no wake speed while a person is standing on a boat. [The
       Loomises] claim that the Defendant Mia Bomba violated those Fish
       and Boat Commission regulations. If you find that the Defendant
       Mia Bomba violated any of those regulations, then her violation of
       that regulation is evidence you should consider along with all other
       evidence in deciding whether she was negligent.

N.T., 10/9/20, at 9-12.


                                           -9-
J-A23007-21


       Without citing applicable legal authority, the Loomises claim the

language     in   Boating    Handbook      constitutes   “boating   regulations”   and

“governmental and industry standards.” Loomis Brief at 30-31. They argue

it was reversible error for the court to not charge the jury with the verbatim

language, and cite this Court’s decision in Wood v. Smith, 495 A.2d 601 (Pa.

Super. 1985), and the Commonwealth Court’s decision in PennDot v. Weller,

574 A.2d 728 (Pa. Cmwlth. 1990).4 We find both cases distinguishable.

       In Wood, a homeowner was killed after falling off scaffolding erected

by masons outside his home.           The jury entered a defense verdict, and on

appeal, the plaintiff/estate argued the trial court erred in only charging the

jury on negligence generally, and “by refusing to explain the legal significance

of government and industry standards which had been testified to during the

trial.” Id. at 603. In finding the trial court’s charge to be misleading, this

Court stated:

       We find that in the context of the entire charge and in view of
       the fact that the jurors were presented with two standards of
       conduct, the above quoted charge is an insufficient explanation of
       the degree of care required by the defendants. Without further
       explanation, the jury may very reasonably have assumed that
       since the defendants were not required by law to adhere to the
       OSHA [Occupational Health and Safety Act] or ANSI [American
       National Standards Institute] standard, their failure to do so was
       irrelevant. As it reads, the charge seems to indicate that the
       defendants’ conduct need only be measured against that generally
       used in the trade and not against the more stringent OSHA and
       ANSI standards. The customary method of performing work could
____________________________________________


4As a Commonwealth Court case, Weller is not binding on this Court. See
Commonwealth v. Ortega, 995 A.2d 879, 885 (Pa. Super. 2010).

                                          - 10 -
J-A23007-21


     be a negligent method despite the fact that it was in general use
     in the trade and could, if the evidence warranted it, be found so
     by the jury.

Id. at 603-04 (citations and footnotes, emphasis added).

     Here, the Loomises do not allege error in the trial court’s general

negligence charge, or that the jury was presented with contradictory

standards of conduct which needed clarification as in Woods. Reading the

court’s charges “in context,” we do not find Woods useful.

     In the Loomises’ next case, Weller, the plaintiff sued the Department

of Transportation, claiming negligence relating to snowplowing. Weller, 574

A.2d at 729. On appeal, the DOT claimed the trial court erred in charging the

jury that the DOT’s winter maintenance manual was a regulation. Id. at 731.

The Commonwealth Court rejected this argument. It explained:

     The manual is not a formal regulation adopted under the
     Commonwealth Documents Law in order to have the force of law.
     However, Arthur Battistone, a DOT assistant maintenance
     manager in Washington County and Harry Byrd, Jr., a DOT
     foreman in Washington County, both referred to the manual as
     “the Bible”. Specifically, Battistone stated “[i]t’s what we are to
     follow”. No evidence in the record indicates otherwise.

     In context, the trial judge used the word “regulations” in a generic
     sense, rather than in the specific Commonwealth Documents Law
     sense; in the charge, as quoted above, we note that he labeled
     the manual’s contents simply as “policies and procedures,” not as
     provisions of a law. Because DOT’s own witnesses testified as to
     the definitive authority of the manual, the charge was not
     prejudicial.

Id. at 731-32.

     We must review each case and charges independently and in context.

Unlike Weller, there was no testimony in this case by employees of a state

                                    - 11 -
J-A23007-21


agency — or otherwise — regarding the authoritative nature of the Boating

Handbook, and the trial court charged the jury using language from the actual

and applicable Pennsylvania Boating Regulations. See N.T., 10/9/20, at 10-

12; see also 30 Pa.C.S.A. § 5501(b) and 58 Pa. Code §§ 103.4-103.5. The

Loomises have provided no support, either evidentiary or legal, for their

contention that the Pennsylvania Boating Handbook constituted regulatory

authority or an industry standard; likewise, there is no evidence regarding

policies and procedures based on the Handbook.

      The Handbook states:

      PLEASE NOTE: This handbook was prepared to provide
      boaters with information they need to know when
      operating watercraft in Pennsylvania waterways. It reviews
      the Commission’s boating regulations and includes information
      and tips to follow while boating. It does not present the actual
      laws and regulations. This handbook is the text for the
      Commissioner’s Pennsylvania Basic Boating 8-hour boating
      course.

Pennsylvania Boating Handbook, 3/17, at 2 (some emphasis added). By its

express language, the Handbook does not “present the actual laws and

regulations.” Accordingly, we are not persuaded by the Loomises’ argument

that the trial court’s denial of their requested jury charges “likely confused the

jurors as to the state of the law” or misled the jury. Loomis Brief at 35-36.

       In their second issue, the Loomises claim the trial court erred in

admitting hearsay testimony from Pennsylvania State Trooper Carl Ives to the

effect that Alexis Igneri “gave a statement consistent with the statement of

Mia Bomba.” Loomis Brief at 37. After the Loomises’ counsel objected to the

                                     - 12 -
J-A23007-21


trooper’s testimony, Appellees’ counsel indicated Ms. Igneri would testify.

However, she did not testify. Preliminary, we could find this claim waived.

     Decisions regarding admissibility “are within the sound discretion of the

trial court and will not be overturned absent an abuse of discretion or

misapplication of law. In addition, for a ruling on evidence to constitute

reversible error, it must have been harmful or prejudicial to the complaining

party.” Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super. 2014) (citation

omitted).

     Trooper Ives testified about investigating the accident and interviewing

Mia Bomba and Alexis Igneri. N.T. 10/6/20, at 12-14. The following exchange

occurred:

     [Defense Counsel]: And the statement that Alexis Igneri gave you
     is consistent with the statement you obtained from Mia Bomba,
     correct?

     [Trooper Ives]: It is consistent.      The only difference was the
     position of Miss Igneri.

     [Defense Counsel]: In what regard?

     [Plaintiffs’ Counsel]: Just note an objection your Honor, to Miss
     Igneri’s statement since it’s hearsay.

     The Court: The objection is on the basis of hearsay?

N.T., 10/6/20, at 16.

     The Loomises’ counsel did not respond to the trial court’s question

before the court, sua sponte, determined it would instruct the jury that they

could only consider Trooper Ives’ testimony “regarding the statement from



                                   - 13 -
J-A23007-21



Miss Igneri not for the truth of what’s contained in the statement.”         N.T.,

10/6/20, at 16-17.

      As shown above, the Loomises’ counsel did not immediately object to

Appellees counsel’s question as to whether Alexis Igneri’s statement was

consistent with that of Mia Bomba, or to Trooper Ives’ answer; the Loomises’

counsel objected only after Appellees’ counsel asked “in what regard” Ms.

Igneri’s statement was different. Thus, we could find waiver. See Lockley

v. CSX Transp., Inc. 66 A.3d 322, 325 (Pa. Super. 2013) (“It is axiomatic

that [i]n order to preserve an issue for appellate review, a party must make

a timely and specific objection at the appropriate stage of the proceedings

before the trial court. Failure to timely object to a basic and fundamental

error will result in waiver of that issue.”) (citation and internal quotation marks

omitted; emphasis added).

      However, in the absence of waiver, this issue lacks merit. Hearsay is a

statement which:

      (1) the declarant does not make while testifying at the current
      trial or hearing; and

      (2) a party offers in evidence to prove the truth of the matter
      asserted in the statement.

Pa.R.E. 801(c).

      Here, Trooper Ives’ testimony was not hearsay. Trooper Ives did not

quote or relate what Alexis Igneri said, he simply characterized it. Trooper

Ives did not testify about truthfulness, but merely described Alexis Igneri’s


                                      - 14 -
J-A23007-21


statement as “consistent” with the statement of Mia Bomba, with the

exception of “the position.” Finally, even if viewed as hearsay, the trial court

advised the jury that they should not consider the statement for truthfulness.

Accordingly, we discern no error in the trial court’s admission of Trooper Ives’

statement.

      Judgment affirmed.

      P.J. Panella joins the memorandum.

      P.J.E. Stevens files a dissenting statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2021




                                     - 15 -